Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 01/14/2021 has been entered. Claims 21-23 and 25-42 are pending, claims 22-23, 25, 28-31, and 34-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, and claims 21, 26-27, 32-33 are examining below. 
Applicant's amendments have overcome the drawing objections and the 112 rejections previously set forth in the Office Action mailed 09/14/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 26-27 and 32-33  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “A cutting apparatus” in the preamble of claim 21, renders the claim indefinite, since the preamble is conveying that claim is to a cutting apparatus, but the body of the claim just recites a gripper and does not provide any cutting 
All claims dependent from claim 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26 are rejected under 35 U.S.C. 103 as being unpatentable over King et al (US 2019/0061194, Provisional application No. 62/549759, filed on 08/24/2017)  hereinafter King in view of Andersch (CN100403868C and a patent translation).
Regarding claim 21, as best understood, King shows a cutting apparatus for cutting food products (see Para. 45, “item 204…meat or bread products”), comprising:
a blade (20, see the last sentence of Para. 48, “rotating blade or knife”),
“the item 204 that is adjacent to the corresponding opening 220, which causes the area to be attracted to and pulled against the exterior surface 212”) for gripping a food product (the food product 204) and moving the product into a cutting path of the blade (see Figure 5),
a gripper base (a rear plate 215 in Figure 9), and
a gripper head (213, Figure 3) fastened to the gripper base by bolts (217 in Figure 9 and Para. 54), wherein the gripper head comprises at least one suction device (see one of ports 231, 220a and one of valves 237, and Figure 11 and the last sentence of Para. 59 “item 204 will be attracted to and be captured by the pressing device 208a”) that can be acted on by vacuum and that can be brought into contact with a section, in particular an end section, of the product to suck it in (Para. 59), 
wherein the gripper head is capable of being releasably fastened to the gripper base (See Figures 9-11 and the last sentence of Para. 54, “a rear plate 215 is attached to the body 213…via four bolts 217”. Therefore, the body 213 is capable of releasably fastened to the rear plate 213 by removing of the four bolts 217).
King also shows that a vacuum generation device (216, Para. 49) for generating the vacuum in an interior chamber (214a) for the gripper head, but King fails to show the vacuum generation device arranged in the gripper head, as set forth in claim 21. 
Andersch shows a suction gripping mechanism (only one Figure) that has an ejector pump 17 or a jet pump (Para. 23 of the translation) in a gripper head (a mounting head 1) which has a suction gripper (14) for gripping a workpiece (2).

Regarding claim 26, the modified device of King shows that the vacuum generation device comprises a jet pump (17, Para. 23 of the translation of Andersch), wherein the jet pump comprising an ejector (Para. 23 of the translation of Andersch).
Claims 27 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over King in view of Andersch and further in view of Medow et al (US 8678776) hereinafter Medow.
Regarding claim 27, the modified device of King shows all of the limitations as stated above including that the vacuum generation device as per the discussion in claims 21 and 26 above that includes a chamber (227, 214a, Figures 10-11) which is in communication with the suction device via a vacuum line (a channel 223, see the discussion in claims 21 and 24 above), but King fails to show a nozzle device that is arranged that can be flowed through by compressed air in operation of the vacuum generation device, with the chamber having an outlet opening that is formed in a releasable closure element, as set forth in claim 27.
Medow shows a suction gripper (7, Figure 1) including a vacuum generating unit (2) and an ejector device (27) for gripping products (5), wherein the ejector device has a nozzle (nozzle 26, Figure 1) that is arranged that can be flowed through by 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the gripper mechanism of King to have an ejector including a nozzle, as taught by Medow, in order to generate a diagnosis signal that allows a conclusion of the leak that is present (abstract, the last sentence of Medow).
Regarding claim 32, the modified device of King shows that a first pressure line (32) that is connected to the vacuum generation device (Figure 1 of Medow, the line 32 is connected to a compressed air source 18) and that has a pressure regulator (a control valve 36); a second pressure line (38, Figure 1 of Medow) connected to a suction unit of the suction device (7, Figure 1 of Medow), wherein the second pressure  line and the chamber of the vacuum generation device are pneumatically connected via a bypass connection (as seen in Figure 1 of Medow, lines 32 and 38 are connected by a line 35 and all lines are pneumatically connected).
Regarding claim 33, the modified device of King shows that a pressure sensor (a pressure detection 24, Figure 1 of Medow) is associated with the second pressure sensor line (38, Figure 1 of Medow, all lines are associated or connected together), wherein the second pressure line (38, Figure 1 of Medow) comprises a stop valve (valve 37, Col. 5,lines 3-5 of Medow recites “The blow-out valve 37 can selectively take up one of two positions, in which it either blocks or releases the air passage through the blow-off conduit 38”), wherein at least one of the pressure regulator, the pressure sensor, and the stop valve are arranged in or at the gripper base. 
See the modification of claim 21 above, since the valve 237 including a body 233 that is positioned at the rear plate 215, Figures 10-11 of King is for automatically opening or closing vacuum into the suction device or the opening 220a; the vacuum generation is arranged in the gripper head including the ejector as taught by Andersch; and the vacuum unit 2 of Medow has valves 37, 42, 36 and the sensor 24 together in the vacuum generating unit 2. 
Therefore, this modification would have involved only routine skill in the art to accommodate the aforementioned requirements of the King’s device to have at least one of the pressure regulator, the pressure sensor, and the stop valve are arranged in or at the gripper base.
Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive for the following reasons:
With regards to the preamble, the 112 b rejection remains the same because the preamble renders the claim indefinite. See the discussion above.
With regards to “It would not make sense to one skilled in the art to apply these teachings to the grippers disclosed by King since there is nothing to cool there…it seems that the concrete grippers disclosed by King simply does not have enough space to accommodate such a vacuum generating device” as set forth in the remarks, page 11, Examiner agrees with that King’s device does not need to cool the gripper, however, the purpose of this modification that Examiner is making is to have the external vacuum 
If Applicant believes that the claimed invention’s cutting apparatus is different from the prior art’s cutting apparatus or needs to discuss the rejections above, Applicant should feel free to call the Examiner to schedule an interview. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724